George Downing, petitioner, being prosecuted by information in the county court of Ottawa county, charged with the offense of unlawful possession of intoxicating liquor, and having made application for change of judge upon the ground that respondent herein was so biased and prejudiced against petitioner that he could not secure a fair and impartial trial in said court before said county judge, respondent.
The original application for change of judge, presented to the respondent, was attached to and made a part of the petition for mandamus filed in this court. *Page 462 
The matter came on to be heard March 16, 1936; this court, having read the petition and the response thereto, finds:
"That said judge is biased and prejudiced against this petitioner; that said bias and prejudice arises by reason of the fact that said judge heretofore held a court of inquiry and by reason of the fact that said judge was a material witness against the petitioner in a felony charge growing out of said court of inquiry.
"The court having considered said petition and the communication of the respondent herein, is of the opinion that said petition should be allowed and the change of judge granted and it is so ordered."
 *Page 1